Citation Nr: 0612109	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which continued a 50 
percent evaluation for PTSD.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as suicidal ideation; obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; impaired impulse 
control; spatial distortion; neglect of personal appearance 
and hygiene; difficulty adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 70 percent 
for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In an October 2002 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided him 
with an opportunity to submit such evidence.  The letter 
informed the veteran of evidence VA would reasonably seek to 
obtain (including medical records, employment records, or 
records from other Federal agencies); of information and 
evidence for which he was responsible (including enough 
information about the records so that VA can request them); 
and asked him to provide any other evidence that pertains to 
his claim.  The letter provided the veteran with VCAA notice 
prior to issuance of the February 2003 rating decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence needed to establish a disability rating or an 
effective date prior to the initial rating decision.  Despite 
the inadequate notice provided on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  A June 2004 statement of the case 
provided the veteran with pertinent regulations on disability 
ratings prior to appellate review.  Further, because an 
increased rating was allowed in this case, the Board finds 
that any notice deficiency did not result in prejudice.  Id.  
The RO shall address any notice defect with respect to an 
effective date when effectuating the award.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran was afforded two VA examinations which 
have been associated with the claims file.  He has not 
identified any other information or evidence that needs to be 
obtained.  VA has provided the veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices.  Thus, VA's duty to assist has been 
fulfilled.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The record is complete and the case is ready for 
review. 



B. Background and Evidence

During a December 2002 VA examination, the veteran reported 
that his symptoms had worsened.  He had difficulty sleeping 
and had nightmares about Vietnam, stating that the only way 
he could go to sleep at night was to drink.  The examiner 
stated that the veteran developed a severe alcohol problem 
upon his return from Vietnam.  The veteran reported that he 
had difficulty being around others; became easily agitated 
and angry; frequently lost jobs due to his agitated behavior, 
and that he had spent some time in prison on an assault 
charge.  The veteran spent most of his time alone, did not 
alike being around other people, avoided movies about war, 
and avoided talking about Vietnam.  He was hypervigilant, and 
stated that he was always on edge and was afraid something 
bad would happen to him.  

The veteran had not received any treatment for his PTSD.  At 
the time of the examination, he was doing seasonal work at a 
tobacco processing plant and was living with his girlfriend 
of 6 years.  He reported that the only reason he kept his job 
was because his girlfriend worked there and helped calm him 
down.  He stated that he had several jobs throughout the 
years, all of which he had lost.  He had been married and 
divorced twice and stated that his marriages broke up because 
of his psychiatric problems.  

During the mental status examination, his speech was 
spontaneous and appropriate; he was oriented to person, 
place, time, and purpose; and his hygiene was appropriate.  
His mood and affect were slightly angry, especially when he 
described problems that he was experiencing.  He denied 
having panic attacks, hallucinations, and suicidal or 
homicidal ideations.  There was no evidence of delusions.  
His thought processes were within normal limits and his 
memory was intact.  The examiner stated that he did have some 
impaired judgment in that he drank heavily every day and did 
not see it to be a big problem.  

The examiner stated that he had reviewed medical records.  He 
diagnosed the veteran with PTSD and chronic alcohol abuse.  
He assessed the veteran with a Global Assessment Functioning 
(GAF) code of 45.  The examiner opined that the veteran's 
PTSD led to the development of alcohol abuse and that the 
primary diagnosis was PTSD.  The examiner found that the 
veteran was able to manage his benefits in his best interest.  
The veteran was capable of performing activities of daily 
living.  He was unable to establish and maintain effective 
work and social relationships.  He did not have any 
difficulty understanding simple commands and did not pose a 
threat of injury to himself or anyone else.  

During a May 2004 VA examination, the veteran stated that his 
symptoms were worse.  He stated that he had sleep disturbance 
with difficulty falling asleep, interrupted sleep, flashbacks 
two or three times a week, and intrusive thoughts.  He stated 
that he was anxious, easily startled, hypervigilant, and that 
he was uncomfortable in crowds and avoided them.  He reported 
being very short tempered.  He did not like to watch things 
on television about combat and the military, nor did he talk 
about his experiences.  He did not have a history of suicide 
attempts or panic attacks.  The veteran denied any present or 
past problems with drugs or alcohol.  

At the time of the examination, the veteran was not being 
treated for his PTSD.   He reported that he had not worked 
for a year and a half, that his last job was in a tobacco 
warehouse as a switcher for 6 seasons, and that he was fired 
when he lost his temper.  He reported that he lost many jobs.  
He stated that he was a long distance truck driver for many 
years.  During the time of the examination, he was living 
with his girlfriend.  He did some chores, had few 
acquaintances, watched television, stayed to himself, and did 
not go to church.  He had lost his driver's license with a 
DWI 4 years prior.  He had been married and divorced twice, 
and had two children who he was not close to.  The examiner 
stated that the veteran had limited social relationships and 
solitary recreational or leisure pursuits. 

During the mental status examination, the veteran was alert, 
cooperative, and casually but neatly dressed.  He did not 
have loose associations, flight of ideas, bizarre motor 
movements, or tics.  His mood was a bit tense, but friendly 
and cooperative.  His affect was appropriate.  He had 
flashbacks and intrusive thoughts.  He did not have homicidal 
or suicidal ideation or intent, delusions, hallucinations, 
ideas of reference, or suspiciousness.  The veteran was 
oriented time three.  His memory, both remote and recent, was 
good.  His insight, judgment, and intellectual capacity 
appeared to be adequate.  

The veteran was diagnosed with PTSD with a GAF of 48.  The 
examiner identified psychosocial stressors of impaired 
interpersonal relationships and inability to hold a job.  He 
indicated that the veteran was capable of managing his own 
financial affairs.  

C.  Law and Analysis

The veteran is seeking an increased evaluation for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence supports a 70 percent rating for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The Board notes that CAVC has distinguished a new claim for 
an increased rating of a service-connected disability and a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not 
appropriate.

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2005).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, GAF codes ranging from 1 to 100, reflect 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF codes from 71 to 80 
reflect transient symptoms, if present, and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family arguments); resulting in no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  
DSM-IV at 46-47.  GAF codes from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 70 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The record 
shows that veteran's symptoms have resulted in occupational 
and social impairment with deficiencies in areas such as 
work, family relations, judgment, and mood due to symptoms 
such as impaired impulse control, difficulty in adapting to 
stressful circumstances including work, and inability to 
establish and maintain effective relationships.  See Id.  

During his VA examinations, the veteran reported that he had 
difficulty keeping jobs due to his agitated behavior and 
temper.  During the December 2002 examination, the examiner 
stated that the veteran was unable to establish and maintain 
effective social and work relationships.  He was working at a 
tobacco plant at that time.  During his May 2004 examination, 
he indicated that he had lost his job at the tobacco plant 
due to his temper, that he had worked there for 6 seasons, 
and that he had also worked as a long distance truck driver 
for many years.  The examiner indicated that he had limited 
social relationships and solitary recreational or leisure 
pursuits.  The examiner identified psychosocial stressors of 
impaired interpersonal relationships and inability to hold a 
job.  

The veteran also exhibited deficiencies in family 
relationships, judgment, and mood.  During his VA 
examinations, the veteran indicated that he had been married 
and divorced twice, and that he was not close to his 
children.  During the December 2002 examination, the examiner 
stated that the veteran did have some impaired judgment, 
noting the veteran's did not see his heavy drinking, due to 
his PTSD, as a big problem.  The examiner indicated that the 
veteran's mood and affect were slightly angry, especially 
when he described problems that he was experiencing.  During 
his May 2004 examination, the veteran's mood was described as 
a bit tense, but friendly.  

The veteran's December 2002 and May 2004 VA examinations 
assessed him with GAF codes of 45 and 48, respectively, 
reflecting serious symptoms such as serious impairment in 
social, occupational or school functioning, such as inability 
to keep a job.  See DSM-IV at 46-47.  The veteran's GAF codes 
of 45 and 48 are consistent with his 70 percent disability 
rating for PTSD with deficiencies in work and in maintaining 
social relationships.  His mental status examinations did not 
reflect other symptoms described for GAF codes ranging from 
41 to 50 such as suicidal ideation, severe obsessional 
rituals, or frequent shoplifting.  See Id.  

The Board notes that the veteran's mental status examinations 
did not reveal deficiencies in thinking, and do not reflect 
other symptoms described for a 70 percent rating such as 
suicidal ideation; obsessional rituals; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; spatial disorientation; 
neglect of personal appearance and hygiene.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).   

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's assigned 70 percent evaluation 
already reflects occupational impairment resulting from the 
veteran's PTSD symptoms.  The veteran's PTSD has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

D.  Conclusion

The Board concludes that the evidence supports a 70 percent 
rating for the veteran's PTSD for the entire appeal period.  


ORDER

A 70 percent rating, but no more, is granted for PTSD, 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

In a June 2004 substantive appeal (Form 9), the veteran 
expressed disagreement with an April 2004 rating decision, 
which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  The Board finds that the June 2004 statement was 
a timely notice of disagreement.  However, a statement of the 
case in regard to this issue has not been associated with the 
claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

As noted above, in accordance with the CAVC's decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the RO provided the veteran with notice 
of the type of information and evidence needed to 
substantiate his claim for individual unemployability, but 
did provided with notice of the type of evidence necessary to 
establish an effective date.  VA must send the veteran proper 
notice that informs him of the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claim for a total rating based 
on individual unemployability due to 
service-connected disability, as 
outlined by the CAVC in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  The 
veteran should be given an opportunity 
to perfect an appeal by submitting a 
timely substantive appeal.  The RO 
should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
this issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


